Title: From George Washington to Brigadier General Henry Knox, 30 May 1779
From: Washington, George
To: Knox, Henry



Sir,
[Middlebrook, 30 May 1779]

The situation of our affairs and the general prospects of the campaign require that the army should divest itself of every article that can be spared and take the field as light as possible—I am therefore of opinion, that not more than two light field pieces ought to be attached to each Brigade; and that the Park should be composed of a few pieces of the same sort—You will be pleased after reserving a sufficient number for these purposes to send all the overplus to some convenient place from which they may without difficulty be drawn, if a particular occasion should call for them. Easton perhaps may answer. Given at Head Quarters Middle Brook May 30th 1779
Go: Washington
